TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00454-CV


Ex parte Kenneth Wayne Thomas





FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NOS. 3799 & 3825, HONORABLE CURT F. STEIB, JUDGE PRESIDING






Kenneth Wayne Thomas petitioned the district court for expunction of the records
in the above causes on the ground of acquittal.  See Tex. Code Crim. Proc. Ann. art. 55.01(a)(1)
(West Supp. 2001).  On June 4, 2001, the district court denied the request after finding that Thomas
had not been acquitted.  Instead, the court found that the two causes had been dismissed following
reindictment, that appellant had been convicted on the new indictment, and that the conviction had
been affirmed on appeal.

Thomas challenges the court's findings in his pro se brief.  The record, however,
supports the findings.  We have considered the contentions raised in the pro se brief and find no basis
for disturbing the district court's order.

The order is affirmed.

  
				David Puryear, Justice
Before Justices Kidd, B. A. Smith and Puryear
Affirmed
Filed:   August 30, 2001
Do Not Publish